Case 4:19-cv-00573-CVE-FHM Document 26-1 Filed in USDC ND/OK on 12/30/19 Page 1 of 7




                                EXHIBIT 1
Case
 Case4:19-cv-00573-CVE-FHM
       4:19-cv-00624-CVE-JFJ Document
                             Document 26-1
                                      17 Filed
                                           FiledininUSDC
                                                     USDCND/OK
                                                          ND/OKonon12/27/19
                                                                    12/30/19 Page
                                                                              Page1 2ofof6 7




                           UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF OKLAHOMA


    ANTHONY CLARENCE DESMET,                                )
    individually,                                           )
                                                            )
                            Plaintiff,                      )
                                                            )
    v.                                                      )       Case No. 19-CV-0624-CVE-JFJ
                                                            )
    CSAA INSURANCE EXCHANGE, and                            )
    CSAA GENERAL INSURANCE                                  )
    COMPANY, d/b/a AAA INSURANCE                            )
    COMPANY,                                                )
                                                            )
                            Defendants.                     )


                                          OPINION AND ORDER

            Now before the Court is plaintiff Anthony Clarence DeSmet’s motion to remand (Dkt. # 13).

    Plaintiff asks the Court to remand his case to state court, arguing that the parties are not completely

    diverse. Defendants state in their notice of removal that there is complete diversity, and that plaintiff

    fraudulently joined defendant CSAA Insurance Exchange to defeat diversity (Dkt. # 2).

                                                       I.

            Plaintiff alleges that on March 5, 2018, he was injured in an automobile collision that was

    proximately caused by William Donald Akehurst’s negligence. Dkt. # 2-2, at 2. Plaintiff alleges

    that, at the time of the collision, he had uninsured/underinsured motorist coverage under a policy

    written by defendant CSAA General Insurance Company, d/b/a AAA Insurance Company (AAA

    Insurance), policy number OKSS104088747 (Policy). Id. Plaintiff filed his lawsuit in state court

    against defendants, alleging breach of contract and breach of the duty of good faith and fair dealing.

    Id. at 4-6. Plaintiff argues that, although he submitted his claim to AAA Insurance, AAA Insurance
Case
 Case4:19-cv-00573-CVE-FHM
       4:19-cv-00624-CVE-JFJ Document
                             Document 26-1
                                      17 Filed
                                           FiledininUSDC
                                                     USDCND/OK
                                                          ND/OKonon12/27/19
                                                                    12/30/19 Page
                                                                              Page2 3ofof6 7




    “failed to promptly and fairly investigate or evaluate Plaintiff’s claim and refused to pay Plaintiff the

    limits of his Policy for which he has paid premiums to obtain.” Id. at 2. On November 18, 2019,

    defendants filed a notice of removal to this Court from the Tulsa County District Court. Dkt. # 2.

    Plaintiff filed a motion to remand, arguing that the CSAA Insurance Exchange is nondiverse and the

    Court lacks jurisdiction. Dkt. # 13.

            Plaintiff is a citizen of Oklahoma. Dkt. # 2-2, at 1. AAA Insurance is a citizen of Indiana

    and California. Dkt. # 2, at 2. Defendant CSAA Insurance Exchange is an unincorporated,

    reciprocal insurance exchange based in California. Id. As courts have held, “[a] reciprocal insurance

    exchange is essentially an insurance company cooperatively owned by those it insures.” True v.

    Robles, 571 F.3d 412, 414 (5th Cir. 2009). “Through such an entity, members ‘undertake to

    indemnify each other against certain kinds of losses by means of a mutual exchange of insurance

    contracts, usually through the medium of a common attorney-in-fact appointed for that purpose by

    each of the underwriters . . . .’” Id. (quoting 43 Am. Jur. 2d Insurance § 81 (2008)). However,

    certain exchanges issue “nonassessable policies, under which subscribers ha[ve] no contingent

    liability for claims, expenses, or losses of the exchange.” Id.

            The Rules and Regulations of the Insurance Board of CSAA Insurance Exchange (Rules)

    includes a right to sue and be sued clause. Dkt. # 13-3, at 6. The Rules also includes an

    indemnification clause. Id. at 13. AAA Insurance is a subscriber/member of CSAA Insurance

    Exchange. Dkt. # 13-4. The Subscriber Agreement (Agreement) between AAA Insurance and

    CSAA Insurance Exchange includes an indemnification clause. Id. Plaintiff entered into an

    insurance agreement with AAA Insurance, and argues that he is also a member of CSAA Insurance

    Exchange. See Dkt. # 13-5; Dkt. # 13, at 21.


                                                       2
Case
 Case4:19-cv-00573-CVE-FHM
       4:19-cv-00624-CVE-JFJ Document
                             Document 26-1
                                      17 Filed
                                           FiledininUSDC
                                                     USDCND/OK
                                                          ND/OKonon12/27/19
                                                                    12/30/19 Page
                                                                              Page3 4ofof6 7




                                                       II.

            A diverse defendant may remove “any civil action brought in a State court of which the

    district courts of the United States have original jurisdiction . . . to the district court of the United

    States for the district and division embracing the place where such action is pending.” 28 U.S.C. §

    1441(a). However, actions founded on diversity of citizenship “may not be removed if any of the

    parties in interest properly joined and served as defendants is a citizen of the State in which such

    action is brought.” 28 U.S.C. § 1441(b)(2). Under 28 U.S.C. § 1447(c), “[if] at any time before final

    judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

    remanded.”

            Federal courts are courts of limited jurisdiction, and there is a presumption against removal.

    U.S. ex rel. Hafter D.O. v. Spectrum Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir. 1999).

    The party opposing remand is required to show jurisdiction by a preponderance of the evidence.

    Karnes v. Boeing Co., 335 F.3d 1189, 1194 (10th Cir. 2003). But a defendant’s “right of removal

    cannot be defeated by a fraudulent joinder of a resident defendant having no real connection with

    the controversy.” Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97 (1921). “[I]n order to prove

    fraudulent joinder, [d]efendants must show that [p]laintiff[] either (1) committed outright fraud in

    pleading the jurisdictional facts, or (2) have no possibility of recovery against the non-diverse

    [d]efendants.” Slover v. Equitable Variable Life Ins. Co., 443 F.Supp.2d 1272, 1276 (N.D. Okla.

    2006) (citing Dodson v. Spiliada Maritime Corp., 951 F.2d 40, 42-43 n.2 (5th Cir. 1992)). To prove

    fraudulent joinder, the defendant has the burden to “demonstrate that there is no possibility that

    [plaintiff] would be able to establish a cause of action against [the joined party] in state court.” Hart

    v. Bayer Corp. 199 F.3d 239, 246 (5th Cir. 2000). “When a defendant raises specific allegations of


                                                       3
Case
 Case4:19-cv-00573-CVE-FHM
       4:19-cv-00624-CVE-JFJ Document
                             Document 26-1
                                      17 Filed
                                           FiledininUSDC
                                                     USDCND/OK
                                                          ND/OKonon12/27/19
                                                                    12/30/19 Page
                                                                              Page4 5ofof6 7




    fraudulent joinder, the court may pierce the pleadings to evaluate the defendant’s argument.” Von

    Downum v. Synthes, 908 F.Supp.2d 1179, 1182 (N.D. Okla. 2012) (citing Smoot v. Chicago, Rock

    Island & Pac. R.R. Co., 378 F.2d 879, 881-82 (10th Cir. 1967)). “The burden of persuasion placed

    upon those who cry ‘fraudulent joinder’ is indeed a heavy one.” Hart, 199 F.2d at 246 (quoting B.,

    Inc. V. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir. 1981)). However, “[t]his does not mean that

    the federal court will pre-try, as a matter of course, doubtful issues of fact to determine removability;

    the issue must be capable of summary determination and be proven with complete certainty.”

    Smoot, 378 F.2d at 882.

                                                      III.

            For purposes of plaintiff’s motion, the Court assumes without deciding that CSAA Insurance

    Exchange is nondiverse, because it may have subscribers in Oklahoma. See McDonald v. CSAA

    Ins. Exchange, 2017 WL 887108, at *1 (W.D. Okla. March 6, 2017) (granting plaintiff’s motion to

    remand because defendant had not met its high burden of showing that CSAA Insurance Exchange

    had no Oklahoma members). However, the Court finds that the case should not be remanded to state

    court because plaintiff “ha[s] no possibility of recovery against the non-diverse [d]efendant[],” which

    is CSAA Insurance Exchange. Slover, 443 F.Supp.2d at 1276.

            Plaintiff asserts two claims for relief against AAA Insurance in his state court petition: (1)

    breach of contract and (2) breach of the duty of good faith and fair dealing. Dkt. # 2-2, at 4-6. To

    assert these claims against CSAA Insurance Exchange, plaintiff would be required to prove that

    CSAA Insurance Exchange is a party to his Policy. See Miller v. BCG Healthcare Investments LLC,

    2012 WL 12863169, at *1 (W.D. Okla. Sept. 11, 2012) (“Ordinarily, a person or entity not a party

    to a contract cannot breach that contract.”); see also Badillo v. Mid Century Ins. Co., 121 P.3d 1080,


                                                       4
Case
 Case4:19-cv-00573-CVE-FHM
       4:19-cv-00624-CVE-JFJ Document
                             Document 26-1
                                      17 Filed
                                           FiledininUSDC
                                                     USDCND/OK
                                                          ND/OKonon12/27/19
                                                                    12/30/19 Page
                                                                              Page5 6ofof6 7




    1115 at n.9 (Okla. 2005) (“The tort [of bad faith] does not inure to the benefit of one who is not a

    party to the contract.”); Hensley v. State Farm Fire and Cas. Co., 398 P.3d 11, 18 (Okla. 2017)

    (“[T]his duty was not extended to an individual who was not a party to the contract, and non-insurer

    defendants did not possess this duty: an action based on the duty to deal fairly and act in good faith

    will not lie against a stranger to the contract.”); see also Lopez v. Farmers Ins. Co., Inc., 2011 WL

    1807158, at *4 (W.D. Okla. May 6, 2011) (holding that an insurance exchange did not breach a

    contract to which it was not a party). The Court can find no language in the Policy suggesting that

    CSAA Insurance Exchange is a party to the Policy.1 Further, the references to the Agreement

    (between AAA Insurance and CSAA Insurance Exchange) in the state court petition and supporting

    exhibits show only that AAA Insurance is a member of the exchange, not plaintiff.2 See Dkt. ## 2-2,

    at 2; 2-9; 13-5; 13-7. Therefore, CSAA Insurance Exchange cannot be liable for breach of contract

    or breach of the duty of good faith and fair dealing under plaintiff’s Policy.3 Accordingly, the Court

    finds that CSAA Insurance Exchange was fraudulently joined, and plaintiff’s motion to remand (Dkt.

    # 13) should be denied.




    1
           Oklahoma courts have held that insurance exchanges are not parties to an insurance contract
           when the language of the contract shows otherwise. See, e.g., Cloud v. Illinois Ins.
           Exchange, 701 F.Supp. 197, 200-01 (W.D. Okla. Dec. 2, 1988).
    2
           Additionally, although plaintiff alluded to “affiliated company liability” in his petition (Dkt.
           # 2-2, at 1-2), plaintiff has not argued or shown that AAA Insurance is unable to meet its
           obligations under the Policy.
    3
           Plaintiff argues that Tran v. Farmers Group, Inc., 104 Cal. App. 4th 1202 (Cal. Ct. App.
           2002) is applicable to this case because, in that case, the Court found that the attorney-in-fact
           of the exchange involved in that case assisted in issuing to the contract. Dkt. # 13, at 24. In
           addition to that case not being precedential, plaintiff has not shown that the attorney-in-fact
           of CSAA Insurance Exchange helped issue the Policy.

                                                      5
Case
 Case4:19-cv-00573-CVE-FHM
       4:19-cv-00624-CVE-JFJ Document
                             Document 26-1
                                      17 Filed
                                           FiledininUSDC
                                                     USDCND/OK
                                                          ND/OKonon12/27/19
                                                                    12/30/19 Page
                                                                              Page6 7ofof6 7




            IT IS THEREFORE ORDERED that plaintiff Anthony Clarence DeSmet’s motion to

    remand (Dkt. # 13) is denied.

            IT IS FURTHER ORDERED that defendant CSAA Insurance Exchange is dismissed from

    this lawsuit.

            IT IS FURTHER ORDERED that plaintiff Anthony Clarence DeSmet’s motion to stay

    discovery pending ruling on plaintiff’s motion to remand (Dkt. # 15) is moot.

            DATED this 27th day of December, 2019.




                                                   6
